Citation Nr: 1202086	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  06-27 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1989 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

When this case was before the Board in September 2010, it was decided in part and remanded in part for additional development.  The case since has been returned to the Board for further appellate action.

While the case was in remand status, the Veteran's appeal for service connection for cervical spine disability was resolved by a September 2011 rating decision granting service connection for cervical spine disability.  In that rating decision, the originating agency assigned an initial ratings of 10 percent from September 30, 2005, and 30 percent from November 3, 2010.  

In an October 2011 statement, the Veteran requested the originating agency to reconsider the ratings assigned in the September 2011 rating decision.  The record before the Board does not reflect that the originating agency has responded to the Veteran's request.  Therefore, this matter is referred to the originating agency for appropriate action.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

In response to the Board's September 2010 remand, the Veteran was afforded a VA examination in November 2010 in which the VA examiner reported X-ray findings of acromioclavicular joint disease, possibly representing a rheumatologic arthropathy versus endocrine-based disease such as hyperparathyroidism.  He stated that there was no evidence of injury or significant arthropathy of the shoulders related to prior trauma.

The Board finds that the opinion is inadequate for adjudication purposes as it is unclear if the finding of acromioclavicular joint disease is etiologically related to her active service.  The opinion is not in compliance with the Board's remand directive.  The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims folder should be provided to the VA examiner who conducted the November 2010 VA examination.  The examiner should be requested to review the claims folder and provide an addendum opinion in which he sets forth a complete rationale for all opinions expressed and conclusions reached in regards to the question of whether there is a 50 percent or better probability that any currently present shoulder disability, to include acromioclavicular joint disease, is etiologically related to the Veteran's active service.

If the November 2010 examiner is unavailable, the claims folder should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to her and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

